Fourth Court of Appeals
                                       San Antonio, Texas
                                           November 15, 2017

                                          No. 04-16-00199-CR

                                         The STATE of Texas,
                                              Appellant

                                                    v.

                                        Natalie Marie MEDINA,
                                                Appellee

                      From the County Court at Law No. 14, Bexar County, Texas
                                       Trial Court No. 478603
                            Honorable Raymond Angelini, Judge Presiding


                                             ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa. Justice
                  Irene Rios, Justice

       On August 8, 2017, this court issued its first opinion in this appeal. Thereafter, appellee
timely filed a motion for en banc reconsideration. We withdrew our opinion and judgment of
August 8, 2017, and issued a new opinion and judgment on October 18, 2017. Therefore, we
denied as moot appellee’s motion for en banc reconsideration. Appellee then filed a second
motion for en banc reconsideration on November 2, 2017. After review, we DENY the motion
for en banc reconsideration filed by appellee on November 2, 2017. See Thomas v. State, 470
S.W.3d 577, 581 (Tex. App.—Houston [1st Dist.] 2015), aff’d, 505 S.W.3d 916 (Tex. Crim.
App. 2016).

           We order the clerk of this court to serve a copy of this order on all counsel.


                                                         _________________________________
                                                         Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of November, 2017.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court